Citation Nr: 0736872	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-32 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to 
determine whether an injury sustained in October 1973 was due 
to misconduct.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from July 2005 and August 2005 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  

In May 2007, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim. 


FINDINGS OF FACT

1.  The RO determined in January 1977 that the injury 
sustained by the veteran on October 15, 1973 was incurred as 
the result of willful misconduct, and so informed the veteran 
that same month.  The veteran did not appeal.  

2.  In June 2004, the RO found that no new and material 
evidence had been received to reopen the veteran's claim to 
determine if the injury sustained by the veteran on October 
15, 1973 was incurred as the result of willful misconduct, 
and so informed the veteran that same month.  The veteran did 
not appeal.  

3.  The evidence submitted subsequent to the June 2004 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating this claim.  




CONCLUSIONS OF LAW

1.  The June 2004 RO decision that found that no new and 
material evidence had been received to determine whether an 
injury sustained in October 1973 was due to misconduct is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  

2.  The evidence submitted in support of the attempt to 
reopen the claim to determine whether an injury sustained in 
October 1973 was due to misconduct is not new and material, 
and this claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decisions in July and 
August 2005.  The RO notice letter dated in May 2005 informed 
the veteran that he could provide evidence to support his 
claim to reopen or the location of such evidence and informed 
him that he could supply evidence to VA himself.  The notice 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  In addition, the letter explained what types of 
evidence qualified as "new" and "material" evidence, and 
essentially informed him of the reason why his claim was 
previously denied (i.e. due to a finding of willful 
misconduct).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case. 38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  A letter properly informing the 
veteran in this regard was sent in a February 2007.  Any 
defect with respect to the timing of this letter is harmless, 
as the claim has been denied, rendering the downstream 
elements of the assignment of a disability rating and an 
effective date moot.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Records have been submitted by the veteran and he has had 
hearing before the Board.  While the record shows that the 
veteran has applied to the Department of the Navy to have his 
military records corrected, the record does not show that a 
determination was made, an the veteran did not address this 
matter at his May 2007 hearing before the Board.  Further, as 
discussed below, the service records already show that the 
veteran had an honorable discharge.  The Board is satisfied 
that all relevant facts have been adequately developed to the 
extent possible at this time; no further assistance to the 
veteran in developing the facts pertinent to the issue on 
appeal is required to comply with the duty to assist. 38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Whether New and Material Evidence has been Received to 
Determine Whether an Injury Sustained in October 1973 was Due 
to Misconduct

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

An injury or disease incurred during active service will not 
be deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct or the result of his or her abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(d).   Furthermore, VA's General Counsel has ruled that 
direct service connection for a disability which results from 
a claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where the claim was filed after 
October 31, 1990.  See VAOGCPREC 7- 99; VAOGCPREC 2-98.

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge or wanton 
and reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n) (2007).

The simple drinking of alcoholic beverage is not in and of 
itself willful misconduct.  However, if, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability, the 
disability will be considered the result of the veteran's 
willful misconduct.  38 C.F.R. § 3.301(b) and (c)(2) (2007).  
Although the consumption of alcohol, in and of itself, does 
not per se constitute willful misconduct, it does if it is 
later determined that it was the proximate cause of injury.  

In a January 1977 administrative decision, the RO concluded 
that the veteran's injuries sustained when he was involved in 
a motorcycle accident on October 15, 1973, were due to his 
own willful misconduct.  The RO, in a rating decision in June 
2004, found that no new and material evidence had been 
received to reopen the veteran's claim.  These decisions are 
final, as the veteran did not submit a timely notice of 
disagreement with either decision, and may not be reopened on 
the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002); 
§ 20.1103 (2007).  

The evidence of record at the time of the January 1977 RO 
determination included the veteran's service medical records, 
including the report of hospitalization from October 15, 1973 
to October 23, 1973, a police report of the accident, a 
report of VA examination in July 1976, showing residuals of 
injuries sustained in the motorcycle accident, and an April 
1976 VA Report of Accidental Injury completed by the veteran.  

In the April 1976 Report of Accidental Injury, the veteran 
stated that at the time of the accident, he had just gotten 
off work and was returning back to his quarters.  He denied 
that alcohol was involved in the accident.  

The service records showed that the veteran was involved in a 
motorcycle accident on October 15, 1973, and sustained blunt 
trauma to the right flank, later diagnosed as renal 
contusion.  The narrative summary from the hospitalization 
reported that the  trauma was not due to misconduct by the 
veteran.  A clinical record dated October 15, 1973 noted that 
veteran's statement that he had a couple of beers.  The 
police report showed that the veteran was driving 60 miles 
per hour in a residential neighborhood when he left the road 
and traveled approximately 225 feet before striking a fence. 
The report showed that the accident was the result of 
reckless driving, willful and wanton, and that the driver had 
been drinking.  

The RO found that the veteran was not entitled to 
compensation benefits for the injury sustained since it was 
caused by his willful misconduct.  The veteran was notified 
of the decision in January 1977, and he did not timely 
disagree.  That decision became final. 

In September 2003, the veteran attempted to reopen his claim.  
At that time, he submitted a copy of the October 1973 
Narrative Summary.  Also associated with the claims file were 
VA outpatient treatment records dated in 2002 and 2003, which 
included treatment for various disorders, including for a 
right flank mass in 2002.  In June 2004, the RO issued an 
administrative decision which found that new and material 
evidence had not been received to reopen the veteran's claim, 
and so informed him that same month.  He did not submit a 
notice of disagreement to that decision, and it became final. 

In February 2005, the veteran requested service connection 
for residuals of a motorcycle accident, and this appeal 
ensued.  Evidence submitted since the June 2004 decision 
includes VA outpatient treatment records dated from 2002 to 
2006, duplicate copies of service records, an April 2006 
letter from the Department of the Navy and an attached copy 
of an application from the veteran for a correction of his 
military record, and his hearing testimony before the Board. 

Some of the VA outpatient treatment records submitted are 
duplicates of records previously considered and therefore are 
not new.  Other VA records show treatment for various 
disorders including right flank discomfort.  While these are 
new since they were not previously of record, they are 
cumulative since they reflect complaints and treatment which 
had been documented previously.  Further, records suggesting 
that the veteran has residuals of the in-service injury are 
not material as they do not raise a reasonable possibility of 
substantiating his claim, which was denied on the grounds of 
willful misconduct.

The service records are duplicative and therefore are not 
new.  The application to the Department of the Navy is new; 
however the application, standing alone is not material to 
the claim.  Further, the Board notes that the character of 
the veteran's service is honorable and that the in-service 
narrative summary noted that his renal contusion was incurred 
in the line of duty.  It does not appear that any 
"correction" to his military record, if made, would raise a 
reasonable possibility of substantiating the claim.

Also now of record is the transcript of the Travel Board 
hearing held in May 2007.  
During this hearing, the veteran testified that on the 
evening in question, he had worked all day and that after 
work he went to the enlisted men's club to meet with others 
and have a sandwich and refreshments before going home.  He 
stated that he had a few drinks.  He stated that when he left 
the base to go home he had to pass through the gates and show 
his identification, and that if he had been intoxicated, the 
guards would have stopped him.  These statements are 
cumulative of the evidence of record at the time of the 1977 
and 2004 final decisions, and therefore, not new.  Evidence 
of record at that time of those decisions showed that the 
veteran reported having a couple of beers, but denied that 
alcohol was involved in the accident. 

In this case, no new evidence has been submitted indicating 
that the events of October 15, 1973 were not as described in 
the contemporaneous evidence documented above.   In fact, the 
testimony tends to substantiate the contemporaneous finding 
that the veteran had been drinking at the time of the 
accident.  As new and material evidence has not been 
received, the claim is not reopened.  See 38 C.F.R. § 3.156 
(2007).  


ORDER

As new and material evidence has not been submitted to reopen 
the claim to determine whether an injury sustained in October 
1973 was due to misconduct, the appeal is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


